Citation Nr: 0939416	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder other than PTSD, previously 
claimed as a nervous disorder, currently characterized as 
dysthymia and/or major depression.  

3.  Entitlement to service connection for diabetes mellitus 
type 2.

4.  Entitlement to service connection for malignant tumor 
(claimed as "lipoma").  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 
and from February to June 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied claims of service connection for PTSD, 
diabetes mellitus, type II, and malignant tumor; and, 
determined that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for hypertension and a dysthymia, also claimed as 
depression.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in February 2008.  A 
transcript of his testimony is associated with the claims 
file.  

FINDINGS OF FACT

1.  In October 1997, the Board denied claims of service 
connection for hypertension and a nervous disorder; that 
decision is final.

2.  Evidence submitted since the Board's October 1997 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claims, and therefore does not raise a 
reasonable possibility of substantiating the claims of 
service connection for hypertension or a nervous disorder, to 
include dysthymia or depression.

3.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era.  

4.  The Veteran's diabetes mellitus, type II and tumor were 
first shown many years after discharge from service and there 
is no competent medical or lay evidence of record providing a 
link between the Veteran's current diabetes mellitus, Type II 
and/or lipoma tumor and his period of service.

5.  The Veteran did not engage in combat with an enemy of the 
United States of America, and he has not furnished any 
evidence of a traumatic or stressful in-service event to 
which he attributes his claimed PTSD.

6.  The Veteran's PTSD diagnosis is not based on any 
corroborated in-service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's October 1997 decision with regard to the issue of 
service connection for hypertension; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received since the 
Board's October 1997 decision with regard to the issue of 
service connection for an acquired psychiatric disorder; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to service connection for 
diabetes mellitus, Type II have not been met.  38 U.S.C.A. 
§ § 1110, 1112, 1113, 1116, 1131, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2009).  

4.  The criteria for entitlement to service connection for a 
malignant (lipoma) tumor have not been met.  38 U.S.C.A. § § 
1110, 1112, 1113, 1116, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2009).  

5.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
claims of service connection, and for the claim to reopen 
based on the submission of new and material evidence.  The 
notification also identified the relative duties of VA and 
the claimant to obtain evidence.  

In addition, with regard to claims to reopen based on new and 
material evidence, the Veteran was notified that he was 
previously denied service-connected compensation for a 
nervous condition, also recognized as depression, or 
dysthymia, in a January 1994 rating decision, and that new 
and material evidence was needed to reopen that claim.  The 
Veteran was informed that at the time of the January 1994 
rating decision, a VA examination indicated no diagnosis of 
any psychiatric disability.  The Veteran was also notified in 
the subsequently issued December 2005 Statement of the Case 
that the Board denied his appeal in October 1997, because his 
claim was not well-grounded.  The Board's October 1997 
decision essentially explained that although the Veteran had 
a diagnosis of dysthymia (as of 1995), there was no evidence 
of a relationship between any current psychiatric disability 
and his military service.  Thus, the Veteran was aware of the 
basis of the last prior denial of his claim.

Regarding the hypertension claim, the initial March 2004 duty 
to assist letter did not identify the reasons for the 
previously finally denied claim of service connection for 
hypertension.  However, that defect was corrected in the 
December 2005 Statement of the Case whereby the RO explained 
that service connection for hypertension was previously 
denied by the rating decision of January 1994 because the 
condition was not incurred in service and was not shown until 
many years after discharge from service.  

Thus, the appellant was aware of the basis for the denial of 
the underlying service connection claims and was also aware 
that he needed to provide new and material evidence to reopen 
the previously denied claims.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Although the initial March 2004 notification did not advise 
the appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims of service connection are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, a 
subsequent notification letter sent to the appellant in March 
2006 specifically notified him of the laws and regulations 
governing the assignment of effective dates and disability 
ratings.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file, and the appellant has not contended otherwise.

Although the Veteran was not afforded a VA psychiatric 
examination to determine the likely etiology of the PTSD, or 
the likely etiology of the diabetes mellitus and/or malignant 
(lipoma) tumor, no such examinations are necessary in this 
case because there is no evidence of an in-service 
psychiatric disability, diabetes mellitus or tumor; and, the 
record does not reflect the presence of a psychiatric 
disability, diabetes mellitus, or a tumor, until many years 
after discharge from service.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a January 1994 rating decision, the RO denied service 
connection for a nervous disorder and a history of myocardial 
infarction with hypertension.  The denials were continued in 
a November 1995 rating decision.  The Veteran appealed to the 
Board, and, in October 1997, the Board denied the Veteran's 
claims.  The basis for the denial of service connection was 
that the Veteran's claims were not well grounded.  The Board 
decision explained that there was no evidence of a 
psychiatric disorder during service, and no nexus between any 
current psychiatric disorder, including a diagnosis of 
dysthymia in 1995, and the Veteran's period of active 
service, that ended in 1977.  Regarding the hypertension 
claim, the Board explained that the service treatment records 
were negative for evidence of an in-service heart condition, 
and blood pressure readings were normal during service.  
Furthermore, the first evidence of a heart condition was when 
the Veteran suffered a myocardial infarction in 1992, and 
there was no competent evidence of a nexus between current 
hypertension and service.  

Currently, the appellant contends that service connection is 
warranted for hypertension and depression.  Significantly, 
the symptoms associated with the claimed depression are the 
same symptoms the Veteran has reported since he filed his 
original claim for a nervous disorder in 1994.

Additional evidence has been added to the record.  This 
evidence includes hearing testimony, VA outpatient treatment 
records and private treatment records showing current 
disabilities of hypertension and depression/dysthymia.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

VA law requires that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no nexus between the Veteran's current disabilities 
of hypertension and dysthymia, also claimed as a nervous 
disorder, and service.  The October 1997 Board decision is 
final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the Veteran's testimony and written correspondence to the 
RO, VA outpatient records, and private treatment records.  
These records continue to show that the Veteran has a current 
disability of hypertension, as well as a current acquired 
psychiatric disorder that has been variously diagnosed as a 
nervous condition, depression, dysthymia, and the like.  

Although the evidence shows treatment for current ongoing 
disabilities of hypertension and dysthymia, the additional 
evidence is not new and material.  It does not include any 
competent evidence that cures the prior evidentiary 
defect(s).  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
For example, the Veteran testified that he has been treated 
for depression for quite some time.  In addition, the VA 
records show a history of myocardial infarction in 1992.  
This additional evidence does not have any bearing on a nexus 
between a current disability and service.  In other words, 
the additional evidence added to the record does not provide 
any medical basis to relate the Veteran's current 
hypertension and/or acquired psychiatric disorder to service.  
Rather, the evidence added to the record shows that the 
Veteran currently complains of hypertension and 
depression/dysthymia/nervousness; and, although he was 
neither diagnosed with these disorders during service, nor 
treated for such disabilities during service, he nevertheless 
asserts that the disabilities are service connected.  These 
assertions are redundant, and the evidence showing current 
treatment for these disabilities does not have any bearing on 
a nexus between current disabilities and service.  

Evidence submitted since the Board's October 1997 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for 
hypertension and an acquired psychiatric disorder other than 
PTSD, and does not raise a reasonable possibility of 
substantiating the claims.  New and material evidence has not 
been received since the October 1997 decision; thus, the 
claims of service connection for hypertension and for an 
acquired psychiatric disorder other than PTSD are not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for PTSD, diabetes 
mellitus, type II, and a malignant (lipoma) tumor.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension or diabetes mellitus to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diabetes mellitus

In addition to the general criteria for establishing service 
connection on a direct basis, and presumptive basis for 
chronic disabilities, service connection for diabetes 
mellitus may also be established on a presumptive basis for 
certain veterans who served in the Republic of Vietnam during 
the Vietnam era and who were exposed to herbicide agents 
during such service.  38 C.F.R. § 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 
3.309(e)(2008)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The evidence of record, including an April 2004 private 
discharge summary, shows a current diagnosis of diabetes 
mellitus, type II.

The remaining question, therefore, is whether there is any 
evidence of "in-service incurrence."  In answering this 
question, the Board must consider all three possible theories 
of entitlement:  whether the Veteran's diabetes mellitus had 
its onset in service, whether the Veteran's diabetes mellitus 
was first shown within a year following discharge from 
service; or, whether the Veteran served in the Republic of 
Vietnam during the Vietnam era, or was otherwise exposed to 
herbicide agents during service.  

The service treatment records do not contain any diagnosis of 
diabetes mellitus.  

At his personal hearing in February 2008, the Veteran 
testified that he noticed frequent urination and fatigue 
during service, and he believed that these symptoms could 
have been early signs of diabetes.  Indeed, the service 
treatment records show that the Veteran's urine was tested in 
April 1975 because of dark urine and frequent dysuria.  There 
was no bacterial growth after 48 hours.  There was no 
indication that the frequent urination was a chronic 
condition or that it was present at the time of discharge.  
Moreover, a May 1976 lab report was negative for glucose or 
protein in the urine.  Additionally, the Veteran also 
testified in February 2008 that he did not seek treatment for 
these symptoms until the 1990's, over a decade after his 
discharge from service.  The first diagnosis of diabetes 
mellitus appears many years after his separation from active 
duty.  There is no basis for finding that the Veteran had 
diabetes mellitus during his active duty service.  The 
Veteran is certainly competent to testify as to symptoms such 
as frequent urination and fatigue, which are non-medical in 
nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).

Second, there is no evidence of diabetes mellitus during the 
initial post service year.  There are no records of diagnosis 
or treatment of diabetes dated within one year of the 
Veteran's separation from the service.

Third, although the Veteran served during the Vietnam era, he 
did not serve in the Republic of Vietnam.  The Veteran's 
personnel records indicate that the Veteran's military 
service included stations in Germany and the United States.  
Thus, the Veteran is not entitled to the presumption of 
exposure to herbicide agents.  Furthermore, there is no 
evidence in the claims file to suggest that the Veteran was 
ever exposed to herbicide agents during service, and the 
Veteran does not claim otherwise.  For that reason service 
connection for diabetes mellitus on a presumptive basis as a 
result of exposure to Agent Orange in service are not 
applicable. 38 C.F.R. §§ 3.307, 3.309, 3.313.

Even though the presumptive regulations do not provide a 
basis for service connection the Veteran may still submit 
evidence of both exposure and causation.  See Combee v. 
Principi, 4 Vet. App. 78(1993).  As noted, however, the 
Veteran has not presented any argument in this regard.  The 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus, there is no doubt to be 
resolved; and service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Malignant (lipoma) tumor

The Veteran maintains that service connection is warranted 
for lipomas located on his back, ears, and other parts of his 
body.  

Service treatment records are negative for cysts, tumors, 
cancer, or the like.  VA records from March 2005 revealed a 
cyst of the upper back, approximately 5-6 cm.  In June 2005, 
the lipoma was removed.  

At the DRO hearing in February 2008, the Veteran testified 
that the tumors were not present until the 1990's.  In 
essence, the Veteran believes that his hypertension, diabetes 
mellitus, and lipomas are all related, and because nobody 
else in his family has any of these problems, he believes 
they are service-related.  

There is no medical evidence of record to support the 
Veteran's assertions.  

The Veteran is certainly competent to testify as to symptoms 
such as pain or a visible skin rash, which are non-medical in 
nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current lipomas are related to service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the claimed 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for lipoma tumors; there is no doubt to be 
resolved; and service connection malignant lipoma tumors is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

PTSD

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The following provisions apply 
to claims for service connection of posttraumatic stress 
disorder diagnosed during service or based on specified in-
service stressors: (1) If the evidence establishes a 
diagnosis of posttraumatic stress disorder during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (2) If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor  is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) & (2) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

VA treatment records establish that the veteran has been 
diagnosed with PTSD.  

The Veteran's personnel records do not show, and the Veteran 
does not assert, that he engaged in combat with an enemy of 
the United States of America during active service.  Thus, to 
warrant service connection for PTSD, the diagnosis of PTSD 
must based on a corroborated stressor; however, in this case, 
the Veteran has not provided any stressors.  

The Veteran did not return a completed PTSD stressor 
questionnaire.  Moreover, at his DRO hearing in February 
2008, the Veteran testified that he was deployed to Germany 
around November 1974 and was assigned to the 3/12th CAV Bravo 
Company in Budingen, Germany.  When he was asked if he had 
any incidents that occurred that he would describe as 
traumatic or stressful during his periods of service, he 
replied, "Not right off that I can think of."  

When asked at the hearing if he had any psychological 
disorder or problems in service, he testified that he had 
"OD'd on some pills."  However, when he was asked if that 
was in an attempted suicide, he testified that he was holding 
the pills for someone else, and when an officer entered the 
room the Veteran put the pills in his mouth, and they 
dissolved before he could take them out.

In March 2008, the RO made a formal finding that there was a 
lack of information required to corroborate a stressor 
associated with a claim of service connection for PTSD.  

Although the Veteran has a diagnosis of PTSD, the evidence 
does not show that it is based on any incident or event 
associated with military service.  Absent a corroborated 
stressor, service connection for PTSD must be denied.  
Moreover, the VA records show that the Veteran has a 
diagnosis of PTSD that appears to be associated with 
childhood abuse from age 10 to 16.  An August 2005 VA mental 
health note specifically indicated that the Veteran requested 
treatment for childhood abuse, reporting that he had been 
thinking about it every day and felt embarrassed, guilty, and 
depressed.  

In sum, the Veteran reported that he suffered childhood 
abuse, he has reported no occurrence of a traumatic incident 
or other stressor during service, and there is no evidence of 
a corroborated stressor to support the diagnosis of PTSD.  
The preponderance of the evidence is against the claim of 
service connection for PTSD; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER


The application to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder other 
than PTSD, previously claimed as a nervous disorder, 
currently characterized as dysthymia and/or major depression 
is denied.

The application to reopen the previously denied claim of 
service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II is denied.

Service connection for a malignant tumor, claimed as lipoma, 
is denied.  

Service connection for PTSD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


